[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                          ________________________      FILED
                                                                       U.S. COURT OF APPEALS
                                      No. 05-13244                       ELEVENTH CIRCUIT
                                                                             APRIL 26, 2006
                                ________________________
                                                                          THOMAS K. KAHN
                                                                                CLERK
                       D. C. Docket No. 04-00483-CR-T-24-TGW

UNITED STATES OF AMERICA,

                                                                     Plaintiff-Appellee,

                                              versus

DANFORD TAYLOR-WALTER,

                                                                     Defendant-Appellant.

                                ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                            _________________________

                                        (April 26, 2006)


Before ANDERSON, FAY and SILER*, Circuit Judges.

PER CURIAM:

_____________________
*Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
      We note that appellant does not challenge his conviction, and it is

accordingly affirmed. After oral argument and careful consideration, we conclude

that the appellant’s sentence is also due to be affirmed. The government’s

challenge to the court’s jurisdiction to review the sentence for reasonableness is

foreclosed by our decision in United States v. Martinez, 434 F.3d 1318 (11th Cir.

2006). Appellant’s challenges to the district court’s denial of the safety-valve

adjustment and a minor role reduction, as well as his challenge to the

reasonableness of his sentence, are rejected for the reasons discussed at oral

argument.

      Accordingly, the judgment of the district court is

      AFFIRMED.




                                          2